 
 
I 
111th CONGRESS
1st Session
H. R. 4185 
IN THE HOUSE OF REPRESENTATIVES 
 
December 2, 2009 
Mr. Pomeroy introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Social Security Act and the Internal Revenue Code of 1986 to exempt certain employment as a member of a local governing board, commission, or committee from Social Security tax coverage. 
 
 
1.Short titleThis Act may be cited as the Local Officials Tax Relief Act of 2009. 
2.Exemption of certain local governing board employment from social security tax coverage 
(a)Amendments to Social Security ActSection 210(a)(7)(F) of the Social Security Act (42 U.S.C. 410(a)(7)(F)) is amended by striking or at the end of clause (iv), by adding or at the end of clause (v), and by inserting after clause (v) the following new clause: 
 
(vi)by any elected or appointed member of a general governing board, commission, or committee of any political subdivision of a State if the remuneration paid in a calendar year for such service is not more than— 
(I)$1,300, with respect to service performed during any calendar year commencing on or after January 1, 2009; and 
(II)the adjusted amount determined under section 218(c)(8)(B) for any calendar year commencing on or after January 1, 2011, with respect to service performed during such calendar year;. 
(b)Amendments to Internal Revenue Code of 1986Section 3121(b)(7)(F) of the Internal Revenue Code of 1986 (defining employment) is amended by striking or at the end of clause (iv), by adding or at the end of clause (v), and by inserting after clause (v) the following new clause: 
 
(vi)by any elected or appointed member of a general governing board, commission, or committee of any political subdivision of a State if the remuneration paid in a calendar year for such service is not more than— 
(I)$1,300 with respect to service performed during any calendar year commencing on or after January 1, 2009, and 
(II)the adjusted amount determined under section 218(c)(8)(B) of the Social Security Act for any calendar year commencing on or after January 1, 2011, with respect to service performed during such calendar year;. 
(c)Effective dateThe amendments made by this section shall apply with respect to service performed during calendar years commencing on or after January 1, 2009. 
 
